Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8, and 10-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2015/0192462(Schiering).
Regarding claim 1, Schiering discloses a spectrometer (Figure 1a) for detecting multiple spectra (detect IR reflectance spectra and Raman spectra), the spectrometer comprising: 
a light source (see “IR/Laser Source”); 
a sample tray (see sample, inherently includes a holder or tray to support the sample); 
a detector adapted to detect Raman spectra and at least one of absorbance spectra or reflectance spectra; 
an incident light path extending from the light source to the sample tray (see light path from IR/Laser source to the sample, which is the incident light path); and 
a sample light path extending from the sample tray to the detector (sample light path is the light path after the incident light has interacted with the sample and is directed to the IR or Raman detector, see figure 1D); 
wherein in use, the incident light path directs incident light from the light source to a sample in the sample tray, whereupon it interacts with the sample to form a characteristic signal (incident light from the IR/laser source is incident on the sample and interacts to from a characteristic signal); 
the sample light path directs sample light comprising the characteristic signal from the sample to the detector (light that interacts with the sample is directed to the IR signal detector and the Raman signal detector); and 
the characteristic signal comprises at least one of a Raman spectrum (element Raman signal), an absorbance spectrum and a reflectance spectrum (element IR signal which is IR reflectance signal, see paragraph [0017]) that is characteristic of the sample in the sample tray (both the Raman and IR signals are characteristic of the sample).  
Regarding claim 2, Schiering discloses the spectrometer of claim 1, wherein the sample light path is a single, shared sample light path that is configured to direct sample light carrying a Raman spectrum characteristic signal, and at least one of sample light carrying an Absorbance spectrum characteristic signal and sample light carrying a Reflectance spectrum characteristic signal, to the detector (see figure 1C the sample light path is collected together and directed to the Raman signal detector and the NIR reflectance detector).  
Regarding claim 3, Schiering discloses the spectrometer of claim 2, wherein in use, the single shared sample light path directs at least two of sample light carrying a Raman spectrum characteristic signal, sample light carrying an Absorbance spectrum characteristic signal and sample light carrying a Reflectance spectrum characteristic signal, to the detector, at the same time (see figure 1C, the sample 
Regarding claim 4, Schiering discloses the spectrometer of claim 1 wherein in use, the single shared sample light path directs sample light carrying a single type of characteristic signal selected from Raman Spectrum, Absorbance Spectrum and Reflectance spectrum at a time (see figure 1C, the shared sample light path from the sample is separated into a Raman signal and a NIR signal and thus, one is read out at a time).  
Regarding claim 5, Schiering discloses the spectrometer of claim 1, further comprising a beam splitter (element dichroic beam splitter); 
wherein a portion of the incident light path and a portion of the sample light path overlap (incident light path and sample light path overlap at the sample), thereby forming a common light path (the light from the sample to the detector is the common light path) extending between the beam splitter and the sample tray (the common light path extends from the sample and beam divider); 
incident light and sample light traverse the common light path in substantially opposing directions (see figure 1D, incident light and sample light traverse in opposite direction); and 
the beam splitter selectively directs sample light along the sample light path towards the detector and substantially prevents incident light from being directed along the sample light path (see element beamsplitter which allows the sample light toward the detector and does not allow incident light to pass, via laser rejection filter).
Regarding claim 8, Schiering discloses the spectrometer of claim 1, configured to be handheld (see paragraph [0029] disclose a portable spectroscopy system), wherein: 
at least a portion of the incident light path and at least a portion of the sample light path are comprised of optic fibres (see figure 8, the incident light path and the sample light path are made of a fiber optic) arranged to inhibit loss or degradation of the characteristic signal otherwise induced by the 
Regarding claim 10, Schiering discloses the spectrometer of claim 1, wherein the light source comprises a narrow-spectrum light source (see figure 1D, IR source) and a separate broad-spectrum light source (see figure 1D, Raman excitation laser).  
Regarding claim 11, Schiering discloses the spectrometer of claim 10, wherein the incident light path extends only between the narrow-spectrum light source and the sample tray (incident light includes IR source which is a narrow spectrum of light to the sample); and 
the spectrometer comprises a separate broad-spectrum incident light path extending from the broad-spectrum incident light source to the sample tray (see figure 1D, Raman excitation laser is a separate broad spectrum light extending from the light source to the sample). 
Regarding claim 12, Schiering discloses the spectrometer of claim 11, wherein the broad-spectrum light source comprises at least a first broad-spectrum light source (see paragraph [0031]) and a second broad- spectrum light source (see paragraph [0038]); 
the first broad-spectrum light source being positioned to direct light onto a sample in the sample tray to produce sample light comprising the absorbance spectrum characteristic signal (see element IR source directed on to sample to produce IR signal); and 
the second broad-spectrum light source being positioned to direct light onto the sample to produce sample light comprising the reflectance spectrum characteristic signal (see element Raman laser directed on to the sample to produce Raman signal).  
Regarding claim 13
the narrow-spectrum light source emits light having a wavelength that is within the incident wavelength band (see paragraph [0039] discloses an IR wavelength, which is within the broadband light source).  
Regarding claim 14, Schiering discloses the spectrometer of claim 13 wherein the incident wavelength band comprises a near-infrared wavelength band (see paragraph [0031]).  
Regarding claim 15,  Schiering discloses the spectrometer of claim 13 wherein the incident wavelength band comprises an ultraviolet wavelength band (see paragraph [0032]). 
Regarding claim 16, Schiering discloses the spectrometer of claim 1, wherein a wavelength band of the Raman spectrum is entirely within a further wavelength band of the absorbance spectrum or the reflectance spectrum (see paragraph [0039] discloses that the laser spectrum is IR which is within the IR reflectance spectrum).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schiering in view of WO2018102467 (Kjoller).
Regarding claim 6, Schiering discloses the spectrometer of claim 5,  but does not disclose a quarter-wave plate positioned on the common light path configured to induce 45 degree of polarisation on all light passing therethrough along the common light path; wherein the beam splitter is a polarising beam splitter having a refraction polarity axis, in that light that is polarised 90degree relative to the refraction polarity axis is substantially entirely reflected by the beam splitter and other light is able to refract therethrough; light reflected by the beam splitter is directed along the sample light path towards the detector; and Page -4-light from the light source is polarised 45o upon traversing the quarter- wave plate as incident light, and a further 450 upon traversing the quarter-wave plate as sample light, such that substantially all of the sample light is reflected by the beam splitter.  
Kjoller disclose a conventional spectrometer including 
a quarter-wave plate (Figure 1B, element 214 is a quarter plate) positioned on the common light path configured to induce 45 degree of polarisation on all light passing therethrough along the common light path (element 214 induces a 45 degree of polarization of light passing to the beamsplitter element 128); 
wherein the beam splitter is a polarising beam splitter having a refraction polarity axis, in that light that is polarised 90 degree relative to the refraction polarity axis is substantially entirely reflected by the beam splitter and other light is able to refract therethrough (element 128 is a polarizing beam splitter that polarizes 90degrees); 
light reflected by the beam splitter is directed along the sample light path towards the detector (see light path 129 to detector 142); and 
Page -4-light from the light source (element 126) is polarised 45 degree upon traversing the quarter- wave plate as incident light (element 126 traverses quarter wave plate element 214), and a further 45 degree upon traversing the quarter-wave plate as sample light (when sample light traverses element 214 ), such that substantially all of the sample light is reflected by the beam splitter (sample light is reflect to receiver element 142).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention as disclosed by Schiering in view of the conventional quarter wave plate disclosed by Kjoller, in order to increase efficiency in collecting and delivering the sample light and  the light from the light source.
Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schiering in view of US 7,342,664 (Radziszewski).
Regarding claim 7, Schiering discloses the spectrometer of claim 1, but does not disclose the conventional scanning interferometry array as claimed.
Radziszewski  discloses a conventional scanning interferometer use in a conventional spectrometer (see  column 12, lines 60-67) wherein the sample light path comprises a scanning interferometry array, the scanning interferometry array comprising: 
a beam splitter (see figure 1A, element 320); 
a stationary reflector (element 325); and 
a scanning reflector (element 345 is moving mirror mirror); 
wherein the scanning interferometry array is configured to induce an interference pattern in sample light passing therethrough, the interference pattern being dependent upon the characteristic signal of the sample light and a position of the scanning reflector (element 345 projects a pattern of dots 	Note: 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE S. KIM whose telephone number is (571)272-8458. The examiner can normally be reached M-F 8am-4:30pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













/CHRISTINE S. KIM/Primary Examiner, Art Unit 2896